
	
		I
		111th CONGRESS
		1st Session
		H. R. 2836
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Hodes (for
			 himself and Ms. Shea-Porter)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the National Defense Authorization Act for
		  Fiscal Year 2008 to improve and expand suicide prevention and community healing
		  and response training under the Yellow Ribbon Reintegration
		  Program.
	
	
		1.Short TitleThis Act may be cited as The National Guard and Reservist Suicide Prevention and
			 Community Response Act.
		2.Expansion of
			 suicide prevention and community healing and response training under the Yellow
			 Ribbon Reintegration ProgramSection 582 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 122) is
			 amended—
			(1)in subsection
			 (h)—
				(A)by striking
			 paragraph (3); and
				(B)by redesignating
			 paragraphs (4) through (15) as paragraphs (3) through (14), respectively;
			 and
				(2)by adding at the
			 end the following new subsection:
				
					(i)Suicide
				Prevention and Community Healing and Response Program
						(1)EstablishmentAs part of the Yellow Ribbon Reintegration
				Program, the Office for Reintegration Programs shall establish a program to
				provide National Guard and Reserve members, their families, and their
				communities with training in suicide prevention and community healing and
				response to suicide.
						(2)DesignIn
				establishing the program under paragraph (1), the Office for Reintegration
				Programs shall—
							(A)consult
				with—
								(i)officials
				associated with the Connect program of the National Alliance on
				Mental Illness New Hampshire; and
								(ii)the adjutant general of each state, the
				Commonwealth of Puerto Rico, the District of Columbia, Guam, and the Virgin
				Islands; and
								(B)model the program after the
				Connect program of the National Alliance on Mental Illness New
				Hampshire.
							(3)Operation
							(A)Suicide
				Prevention TrainingThe Office for Reintegration Programs shall
				provide National Guard and Reserve members with training in suicide prevention.
				Such training shall include—
								(i)describing the
				warning signs for suicide and teaching effective strategies for prevention and
				intervention;
								(ii)examining the
				influence of military culture on risk and protective factors for suicide;
				and
								(iii)engaging in
				interactive case scenarios and role plays to practice effective intervention
				strategies.
								(B)Community
				Healing and Response TrainingThe Office for Reintegration
				Programs shall provide the families and communities of National Guard and
				Reserve members with training in responses to suicide that promote individual
				and community healing. Such training shall include—
								(i)enhancing
				collaboration among community members and local service providers to create an
				integrated, coordinated community response to suicide;
								(ii)communicating
				best practices for preventing suicide, including safe messaging, appropriate
				memorial services, and media guidelines;
								(iii)addressing the
				impact of suicide on the military and the larger community, and the increased
				risk that can result; and
								(iv)managing
				resources to assist key community and military service providers in helping the
				families, friends, and fellow soldiers of a suicide victim through the
				processes of grieving and healing.
								(C)Collaboration
				with Centers of ExcellenceThe Office for Reintegration Programs,
				in consultation with the Defense Centers of Excellence for Psychological Health
				and Traumatic Brain Injury, shall collect and analyze lessons
				learned and suggestions from State National Guard and Reserve
				organizations with existing or developing suicide prevention and community
				response programs.
							(4)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this subsection $15,000,000 for each fiscal year beginning with fiscal year
				2010.
						.
			
